Title: From Thomas Jefferson to John Barnes, 16 April 1795
From: Jefferson, Thomas
To: Barnes, John



Sir
Monticello April 16. 1795.

Your favor of the 3d. inst. is duly received, containing a statement of the sale of the two certificates of the property of Mr. Short formerly transmitted you, and of the paiment of Mr. Pollard’s draughts: all of which gives entire satisfaction. I expect tomorrow to conclude a purchase of some lands for Mr. Short, in consequence whereof I shall probably draw on you at three days sight for the money remaining in your hands or part of it; and for the same object I now inclose you two other certificates, to wit, a three per cent one, for 2356.D. 01c. and a deferred one, for 2150. Dollars, to be sold to answer my draughts on you, which will be made at six weeks after sight. These draughts will probably go on by the next weeks post, and I have thought it best to send on the certificates and a power of attorney by the present as it will give you a week more for the sale.

I have also received your favor of the 5th. inst. covering triplicates of exchange George Meade on George Barclay in favor of V. Staphorsts & Hubbard for Philip Mazzei for £70–8–6 sterl. by order of Judge Blair which shall be duly forwarded.
Be pleased to favor me with information by return of post of the sum which I may with safety draw for on the two certificates now inclosed, as I will keep back a part of it so as to be within certain bounds till I hear from you. I am with esteem Sir Your most obedt. servt

Th: Jefferson

